Citation Nr: 0608294	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  01-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a urinary tract 
disorder.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for a nose scar.

5.  Entitlement to service connection for a throat scar.

6.  Entitlement to service connection for a chest scar.

7.  Entitlement to service connection for pseudofolliculitis 
barbae.

8.  Entitlement to service connection for pes planus.

9.  Entitlement to service connection for groin and stomach 
pain.

10.  Entitlement to service connection for chronic upper 
respiratory infections.

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2000 and April 2004 rating 
decisions f the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

According to information on file, the veteran has applied for 
Social Security Disability benefits, but the claim remained 
pending as of 2004.  The RO must attempt to obtain all 
evidence available from the Social Security Administration.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as Social Security records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473.

Because additional evidence is required, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
medical records and other evidence 
available relating to the veteran's claim 
for Social Security benefits.  The RO 
should request all medical records and 
copies of all adjudications.  If no such 
records are available, the RO should 
obtain written confirmation of that fact 

2.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


